Citation Nr: 0327138	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for generalized 
fatigue, also claimed as combat fatigue, to include chronic 
fatigue syndrome, and to include any undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
to include any undiagnosed illness.

3.  Entitlement to service connection for recurrent 
headaches, to include any undiagnosed illness.

4.  Entitlement to service connection for muscle disorder, to 
include any undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by recurrent joint pain, to include any 
undiagnosed illness.

6.  Entitlement to service connection for neurological 
disorder, to include any undiagnosed illness.

7.  Entitlement to service connection for memory loss, to 
include any undiagnosed illness.

8.  Entitlement to service connection for chronic respiratory 
disorder, to include any undiagnosed illness.

9.  Entitlement to service connection for chronic sleep 
disorder, to include any undiagnosed illness.

10.  Entitlement to service connection for chronic stomach 
disorder, to include any undiagnosed illness.

11.  Entitlement to service connection for recurrent 
dizziness and light-headedness, to include any undiagnosed 
illness.

12.  Entitlement to service connection for a disability 
manifested by recurrent earaches, to include any undiagnosed 
illness.

13.  Entitlement to service connection for a nasal 
disability, to include any undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served in the National Guard.  He was called to 
active duty in support of Operation Desert Shield/Storm from 
September 1990 to July 1991; he served in Southwest Asia from 
October 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought 
as not well grounded.  An appeal was completed.

On April 25, 2001, the veteran and his spouse presented 
testimony at a videoconference hearing held by the 
undersigned Member of the Board.  A copy of the transcript of 
that hearing has been associated with the veteran's claims 
folder.

In the veteran's initial claim for service connection he 
referred to one condition as "combat fatigue / PTSD" and he 
claimed that he had symptoms of nightmares, flashbacks, 
depression, and anxiety.  In November 1999 the veteran 
submitted a statement which detailed some of the stressors he 
alleges occurred during actives service.  The matter of 
service connection for PTSD has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In May 2003 a VA examination of the veteran was conducted.  
In the examination report the examining physician referred to 
VA medical records and test results which were dated in 2002.  
These are not of record in the claims file and should be 
obtained.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that VA examinations of the veteran were 
conducted in September and October 2001 and in May and June 
2003.  The findings from these sets of examinations are so 
disparate as to require further development to resolve the 
discrepancies.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has also held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).   

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the appellant of 
the time he has in which to submit 
additional evidence.

2.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders since 
January 2000, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  

3.  The RO should request complete copies 
of the veteran's VA medical treatment 
records for the period of time from 
January 2001 to the present from VAMC 
Birmingham and VAOPC Jasper.  

4.  The veteran should be accorded the 
appropriate VA examination for Chronic 
Fatigues syndrome.  The report of 
examination should include a detailed 
account of all manifestations and symptoms 
of the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

?	The examiner is requested to review 
the October 2001 and June 2003 VA 
examination reports and indicate if 
the veteran currently has chronic 
fatigue syndrome or not.  

?	If a diagnosis of chronic fatigue 
syndrome is made, the examiner is 
requested to indicate what signs or 
symptoms, including but not limited 
to, headache, muscle pain, joint 
pain, memory loss, sleep 
disturbances, dizziness/light 
headedness, fatigue, and/or any 
neurologic symptoms are 
manifestations of the disorder.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should also be accorded a 
VA General Medical examination.  The 
report of examination should include a 
detailed account of all manifestations of 
skin disorders, respiratory disorders, 
stomach and digestive disorders, nasal and 
sinus disorders, and earaches found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

?	The veteran claims that he has the 
following disabilities as the result 
of an undiagnosed illness:  skin 
rash, a respiratory disorder, a 
stomach disorders, nasal and sinus 
disorder, and earaches.  

?	If any of these disorders are found 
the be present the examiner is 
requested to indicate if there is a 
medical diagnosis for the disorder, 
or it is a sign or symptom of an 
undiagnosed illness.

?	If the examining physician determines 
that additional examination or 
consultation by a specialist is 
required, then the appropriate 
examination should be ordered.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The RO should readjudicate the claim 
in light of the evidence received.  If 
any benefit is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


